Exhibit 10.1

EXECUTIVE RETENTION AGREEMENT

This EXECUTIVE RETENTION AGREEMENT (the “Agreement”), made and entered into on
the 3rd day of August 2011 (the “Effective Date”), is by and between ERIE
INDEMNITY COMPANY, a Pennsylvania corporation with its principal place of
business at 100 Erie Insurance Place, Erie, Pennsylvania 16530-0001 (the
“Company”) and JAMES J. TANOUS, Executive Vice President, Secretary and General
Counsel of the Company residing in Erie, Pennsylvania (the “Executive”).

RECITALS:

WHEREAS, the Executive is a key employee of the Company and currently holds the
position of Executive Vice President, Secretary and General Counsel; and

WHEREAS, the Company and the Executive were parties to an employment agreement
made effective as of April 30, 2007 (the “Employment Agreement”); and

WHEREAS, the Employment Agreement expired on April 29, 2010, and the Company and
the Executive each agrees that it is in their respective best interest to
provide for Executive’s continued employment with the Company through
January 31, 2013.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Effective Date.

This Agreement shall become effective and enforceable upon the Effective Date as
set forth above.

2. Retention Agreement.

(a)  The Executive agrees to remain a full-time employee of the Company in his
current position of Executive Vice President, Secretary and General Counsel
throughout the “Retention Period,” which shall begin on the Effective Date of
this Agreement and end on the earliest of:

(i) The date of involuntary termination of Executive’s employment by the Company
other than for “Cause,” as that term is defined in Section 2(e) below,

(ii) The separation from service by the Executive for “Good Reason” as that term
is defined in Section 2(f) below, or

(iii) January 31, 2013, at which time the Executive shall resign as an officer
and employee of the Company and each of its subsidiaries and affiliated
companies and as a director of each subsidiary of the Company and each of its
affiliated companies on whose Board of Directors he then serves, and Executive
shall then be deemed a retired employee of the Company.

(b)  The Company retains the right to terminate the employment of the Executive
with or without Cause.

(c)  If the Executive remains a full-time employee throughout the Retention
Period, executes the Waiver and Release as provided in Section 4, and has
complied with the Section 7 Confidentiality and Restrictive Period provisions
and Section 10 Ongoing Cooperation provisions to date, the Executive shall be
entitled at the end of the Retention Period to the payment set forth in Section
3(a) of this Agreement in accordance with any terms and conditions set forth in
Section 3.

(d)  If, prior to the end of the Retention Period, the Executive’s employment
terminates for any reason other than the reasons set forth under
Sections 2(a)(i) through (iii) above, he shall not be entitled to the payment
set forth in Section 3(a) of this Agreement.

(e) For purposes of this Agreement, “Cause” shall mean any of the following
conduct by the Executive:

(i) The deliberate and intentional breach of any material provision of this
Agreement, which breach Executive shall have failed to cure within thirty
(30) days after Executive’s receipt of written notice from the Company
specifying the specific nature of the Executive’s breach;

(ii) The deliberate and intentional engaging by Executive in gross misconduct
that is materially and demonstrably inimical to the best interests, monetary or
otherwise, of the Company; or

(iii) Conviction of a felony or conviction of any crime involving moral
turpitude, fraud or deceit.

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “deliberate and intentional” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
such action or omission was in the best interest of the Company.

(f) For purposes of this Agreement, “Good Reason” shall mean any of the
following conduct of the Company, unless the Executive shall have consented to
the conduct in writing:

(i) The Company’s material diminution of the Executive’s base compensation;

(ii) The Company’s material diminution of the Executive’s authority, duties or
responsibilities; or

(iii) The Company’s material change (defined as changing Executive’s principal
place of employment by more than 35 miles) in the geographic location at which
Executive must perform services.

However, Good Reason shall not exist with respect to conduct described above
unless:

(A) Within thirty (30) days after such conduct occurs, the Executive gives the
Board of Directors written notice specifying how the conduct constitutes Good
Reason;

(B) The Company does not correct or remedy the conduct within thirty (30) days
of receipt of notice from the Executive; and

(C) Within 30 days following such failure to correct or remedy the conduct, the
Executive gives the Board of Directors written notice of his termination of
employment.

3. Retention Payment.

(a)  In consideration of the execution and performance of this Agreement by the
Executive, and subject to Section 3(b) below, if the Executive is employed
throughout the Retention Period, executes the Waiver and Release as provided in
Section 4, and has complied with the Section 7 Confidentiality and Restrictive
Period provisions and Section 10 Ongoing Cooperation provisions to date, the
Executive will receive from the Company a lump-sum payment on August 1, 2013, of
seven hundred and fifty thousand dollars ($750,000).

(b)  The payment under Section 3(a) shall be subject to applicable deductions.
For the purposes of this Agreement, “applicable deductions” shall include, but
shall not be limited to, any federal, state, or local taxes determined by the
Company to be required to be withheld from amounts paid to the Executive
pursuant to this Agreement or otherwise due from the Company, and any other
amounts that the Company may be legally required to deduct.

4. Executive’s Waiver and Release.

(a) Prior to payment of the amount set forth in Section 3(a) above, the
Executive shall execute a Waiver and Release that is substantially in the same
form as shown in Exhibit 1 attached to this Agreement (the “Release”). Not later
than thirty (30) days following the end of the Retention Period, the Company
shall deliver the Release to the Executive for his signature. If the Executive
fails to sign the Release within the thirty (30) day period following its
delivery to him, the Executive shall forfeit all rights to payment under
Section 3(a). Notwithstanding any provision of this Agreement to the contrary,
if the time period set forth in this Section 4(a) begins in one taxable year of
the Executive and ends in a subsequent taxable year, any payment scheduled to be
made under this Agreement will commence in such subsequent taxable year of the
Executive.

(b) The Executive will be eligible for payment for unused vacation time, unused
sick time, incentive compensation and employee benefits as provided for in
accordance with the respective plans’ documents and the Company’s policies.

5. Payment on Death.

In the event of the death of the Executive after his retirement pursuant to
Section 2(a)(iii) but before payment of the amount provided for in Section 3(a),
the Company shall pay the amount provided for in Section 3(a) to the Executive’s
surviving spouse. If the Executive is not survived by his spouse then such
payment shall be made to the last beneficiary designated by the Executive under
the Company’s group life insurance policy maintained by the Company on
Executive’s life or such other written designation expressly provided to the
Company by the Executive for the purposes hereof, or failing such designations,
to any Trustees designated under the Executive’s Last Will and Testament to
receive such funds or if no such designation is made then to the Executive’s
estate.

6. Non-Disparagement. The Executive shall not disparage the Company or its
officers, directors, or employees in any way orally or in writing, and the
directors and executive and senior officers of the Company shall likewise not
disparage the Executive.

7. Covenants as to Confidential Information and Competitive Conduct. The
Executive hereby acknowledges and agrees as follows: this Section 7 is necessary
for the protection of the legitimate business interests of the Company; the
restrictions contained in this Section 7 with regard to geographical scope,
length of term, and types of restricted activities are reasonable; the Executive
has received adequate and valuable consideration for entering into this
Agreement; and the Executive’s expertise and capabilities are such that his
obligations hereunder and the enforcement hereof by injunction or otherwise will
not adversely affect the Executive’s ability to earn a livelihood.

(a)  Confidentiality of Information and Nondisclosure. The Executive agrees that
the Executive will not, directly or indirectly, without the express written
approval of the Company, unless directed by applicable legal authority
(including any court of competent jurisdiction, governmental agency having
supervisory authority over the business of the Company, or its subsidiaries, or
any legislative or administrative body having supervisory authority over the
business of the Company or its subsidiaries) having jurisdiction over the
Executive, disclose to or use, or knowingly permit to be so disclosed or used,
for the benefit of himself, any person, corporation, or other entity other than
the Company: (i) any nonpublic information concerning any financial, accounting,
and tax matters, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, its subsidiaries or affiliated or related
parties, (ii) any proprietary management, operational, trade, technical, or
other secrets or any other proprietary information or other data of the Company,
its subsidiaries or affiliated or related parties, or (iii) any other
information related to the Company, its subsidiaries or affiliated or related
parties, or which the Executive should reasonably believe will be damaging to
the Company, its subsidiaries or affiliated or related parties, which has not
been published and is not generally known outside of the Company. The Executive
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.

(b) Restrictive Covenant. For a period of six months beginning on the date of
the Executive’s termination of employment (the “Restrictive Period”), the
Executive shall not render, directly or indirectly, services to any person,
firm, corporation, association, or other entity which conducts the same or
similar business as the Company or its subsidiaries or affiliated or related
parties at the date of the Executive’s termination of employment hereunder
within the states and territory in which the Company or its subsidiaries or
affiliated or related parties is or are then licensed and doing business at the
date of the Executive’s termination of employment hereunder without the prior
written consent of the Company’s President/CEO, which may not be unreasonably
withheld. In the event the Executive violates any of the provisions contained in
this Section 7, the Restrictive Period shall be increased by the period of time
from the commencement by the Executive of any violation until such violation has
been cured to the satisfaction of the Company. The Executive further agrees that
at no time during the Restrictive Period will the Executive attempt to directly
or indirectly solicit or hire employees of the Company or its subsidiaries or
affiliated or related parties or induce any of them to terminate their
employment with the Company or its subsidiaries or affiliated or related
parties.

(c)  Company Remedies. The Executive acknowledges and agrees that any breach of
this Section 7 will result in immediate and irreparable harm to the Company, and
that the Company cannot be reasonably or adequately compensated by damages in an
action at law. In the event of a breach by the Executive of the provisions of
this Section 7, the Company shall be entitled, to the extent permitted by law,
immediately to cease to pay or provide the Executive or the Executive’s
dependents any compensation or benefit being or to be paid or provided to the
Executive pursuant to this Agreement, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 7. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach,
including the recovery of damages from the Executive.

8. Breach of Agreement. The Executive agrees that if he violates any of the
terms of this Agreement, the Company may pursue whatever rights it has under
this Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contemplated by Section 4 of this Agreement. If
the Executive is required to bring any action to enforce rights or to collect
moneys due under this Agreement, and Executive is successful, in whole or in
part, on the merits or otherwise (including by way of a settlement involving the
payment of money by the Company to the Executive), in such action, the Company
shall pay reasonable fees and expenses incurred by the Executive in bringing and
pursuing such action. Payment is contingent upon Executive providing reasonable
substantiating documentation within thirty (30) days of the success on the
matter, e.g., date of a court order or date of execution of a settlement
agreement. The Company shall make such payments within thirty (30) days after
receipt of reasonable substantiating documentation from the Executive.

9. Company Property, Records, Files, and Equipment. The Executive agrees he will
return all Company property, records, files, or any other Company-owned
equipment in his possession within ten (10) days after the date of Executive’s
termination of employment with the Company.

10. Ongoing Cooperation. During the period from the date of the Executive’s
termination of employment through the end of the sixth (6th) month after the
Executive’s termination of employment, the Executive agrees to use his best
efforts to assist, advise, and cooperate with the Company if the Company so
requests on issues that arose or were in any way developing during his
employment with the Company, subject to Executive’s availability given his
employment obligations, if any, and personal obligations at that time. The
Executive shall furnish such assistance, advice, or cooperation to the Company
as the Company shall reasonably request and as is within the Executive’s
reasonable capability. Such assistance, advice, and cooperation may include, but
shall not be limited to, the preparation for, or the conduct of, any litigation,
investigation, or proceeding involving matters or events which occurred during
the Executive’s employment by the Company as to which the Executive’s knowledge
or testimony may be important to the Company. In connection with the preparation
for, or the conduct of such litigation, investigation, or proceeding as
described in the preceding sentence, the Executive shall promptly provide the
Company with any records or other materials in his possession that the Company
shall request in connection with the defense or prosecution of such litigation,
investigation or proceeding. If and to the extent that the Company requests that
the Executive attend a meeting, deposition, or trial at any time prior to the
end of the sixth (6th) month after the date of the Executive’s termination of
employment, the Company shall pay or reimburse the Executive for his travel
expenses reasonably incurred in the course of providing such cooperation. The
Company shall make such payment or reimbursement within thirty (30) days of
receipt of reasonable substantiating documentation from the Executive but in no
event later than the end of the calendar year following the year in which such
expenses were incurred. The level of services the Executive will perform under
this Section 10 shall be no more than 20 percent of the average level of
services he performed during the thirty six (36) month period before termination
of his employment, and the Company anticipates a level of services significantly
below that 20 percent limit.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts executed in and to be performed in that Commonwealth without regard to
its conflicts of laws provisions. Each of the parties hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the Commonwealth of Pennsylvania located in the County of Erie, Pennsylvania,
and of the United States for the Western District of Pennsylvania for any
litigation arising out of or relating to this Agreement or the transactions
contemplated hereby. Any legal action relating to this Agreement shall be
brought in the courts of the Commonwealth of Pennsylvania located in the County
of Erie, Pennsylvania, and of the United States for the Western District of
Pennsylvania, and the parties irrevocably and unconditionally waive and will not
plead or claim in any such court that venue is improper or that such litigation
has been brought in an inconvenient forum.

12. Waiver. The waiver by a party hereto of any breach by the other party hereto
of any provision of this Agreement shall not operate or be construed as a waiver
of any other or subsequent breach by a party hereto.

13. Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company, and the Company shall be obligated to
require any successor to expressly acknowledge and assume its obligations
hereunder. This Agreement shall inure to the benefit of and be enforceable by
the Executive or the Executive’s legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. The
Executive may not delegate any of the Executive’s duties, responsibilities,
obligations, or positions hereunder to any person and any such purported
delegation shall be void and of no force and effect.

14. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

15. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first-class, certified, or registered mail, postage prepaid, return receipt
requested—in the case of the Executive, to his principal residence address, and
in the case of the Company, to the address of its principal place of business as
set forth above, to the attention of the President/CEO of the Company.

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties relating to the subject matter hereof, and supersedes any obligations of
the Company and the other Releasees, as such term is defined in the Release,
under any previous agreements or arrangements (including the Employment
Agreement), except as otherwise provided in this Agreement or in the Release.
The provisions of this Agreement may not be amended, modified, repealed, waived,
extended, or discharged except by an agreement in writing signed by the party
against whom enforcement of any amendment, modification, repeal, waiver,
extension, or discharge is sought. This Agreement may be executed in one or more
counterparts (including by facsimile signature), all of which shall be
considered one and the same instrument, and shall be fully executed when one or
more counterparts have been signed by and delivered to each party.

17. Code Section 409A. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the Treasury regulations relating thereto (“Code Section 409A”), or an exemption
to Code Section 409A. Payments, rights and benefits may only be made, satisfied
or provided under this Agreement upon an event and in a manner permitted by Code
Section 409A, to the extent applicable, so as not to subject the Executive to
the payment of taxes and interest under Code Section 409A. In furtherance of
this intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions, and to the extent that any regulations
or other guidance issued under Code Section 409A would result in the Executive
being subject to payment of additional income taxes or interest under Code
Section 409A, the parties agree, to the extent possible, to amend this Agreement
to maintain to the maximum extent practicable the original intent of this
Agreement while avoiding the application of such taxes or interest under Code
Section 409A. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” as defined
under Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if, as of the date of the Executive’s separation from service, the
Executive is a “specified employee” as defined under Code Section 409A, then,
except to the extent that this Agreement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A of the Code, no payments
shall be made and no benefits shall be provided to the Executive during the
period beginning on the date of the Executive’s separation from service and
ending on the last day of the sixth month after such date. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

18. Headings. The descriptive headings used herein are used for convenience of
reference only and shall not constitute a part of this Agreement.

THE EXECUTIVE HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE ENTERING
INTO THIS AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN WHICH TO
CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS FULLY
READ, INFORMED HIMSELF OF, AND UNDERSTANDS ALL THE TERMS, CONTENTS, CONDITIONS,
AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE CONSIDERS ALL SUCH
PROVISIONS TO BE SATISFACTORY.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.

THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.

IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.

                 
 
WITNESS:      
THE EXECUTIVE:
       
/s/ James J. Tanous
       
 
/s/ Sheila M. Hirsch      
JAMES J. TANOUS
   
 


       
THE COMPANY:
ATTEST:      
ERIE INDEMNITY COMPANY
/s/ Brian W. Bolash


--------------------------------------------------------------------------------


Assistant Secretary      
By: /s/ T. W. Cavanaugh
—
Terrence W. Cavanaugh, the President/CEO of the
Company

1

EXHIBIT 1
Executive’s Waiver and General Release

Effective as of the date hereof, JAMES J. TANOUS (“Executive”), for himself, his
heirs, successors and assigns, and in consideration of the payment to be made by
Erie Indemnity Company (the “Company”) pursuant to Section 3(a) of the Agreement
between the Company and Executive dated as of August 3, 2011 (the “Agreement”),
does hereby forever discharge and release the Company, and its shareholders,
subsidiaries, affiliated companies, companies with common management, ownership
or control, successors, assigns, insurers and reinsurers, attorneys, and agents,
and all of their officers, directors, shareholders, employees, agents and
representatives, in their official and individual capacities (collectively
referred to as “Releasees”), from any and all claims, demands, causes of action,
damages, charges, complaints, grievances, expenses, compensation and remedies
which the Executive now has or may in the future have on account of, or arising
out of, any matter or thing which has happened, developed or occurred prior to
Executive’s retirement (collectively “Claims”) including, but not limited to,
all Claims arising from the Executive’s employment with the Company or any of
its affiliated companies, the termination of such employment, any and all
relationships or dealings between the Executive and the Company or any of the
other Releasees, the termination of any such relationships and dealings, and any
and all other Claims the Executive may have against the Company or any of the
other Releasees. The Executive hereby waives any and all such Claims including,
but not limited to, all charges or complaints that were or could have been filed
with any court, tribunal or governmental agency, and any and all Claims not
previously alleged including, but not limited to, any Claims under the
following: (i) Title VII of the Civil Rights Act of 1964, as amended; (ii) the
Equal Pay Act of 1963; (iii) the Age Discrimination in Employment Act (ADEA), as
amended; (iv) the Federal Employee Retirement Income Security Act of 1974
(ERISA), as amended; (v) the Americans With Disabilities Act (ADA), as amended;
(vi) Section 806 of the Sarbanes-Oxley Act of 2002, as amended; (vii) any other
federal statutes, rules, regulations, executive orders or guidelines of any
description; (viii) any and all state statutes, rules, regulations, executive
orders or guidelines of any description under Pennsylvania law, or the law of
any other state, including, but not limited to, the Pennsylvania Human Relations
Act, as amended; the Pennsylvania Equal Pay Law; the Pennsylvania Wage Payment
and Collection Law; (ix) any and all local laws, rules, regulations, executive
orders or guidelines of any description including, but not limited to, the Erie
County Human Relations Ordinance; and (x) any rule or principle of equity or
common law including, but not limited to, any Claim of defamation, conversion,
interference with a contract or business relationship, any other intentional or
unintentional tort, any Claim of loss of consortium, any Claim of harassment or
retaliation, any claim for breach of contract or implied contract, any claim for
breach of covenant of good faith and fair dealing, and any whistle-blower Claim.
This release, discharge and waiver shall be hereinafter referred to as the
“Release.”

2

The Executive specifically understands and agrees that the termination of his
employment does not violate or disregard any oral or written promise or
agreement of any nature whatsoever, express or implied. Excepting the Agreement,
if any contract or agreement exists concerning the employment of the Executive
by the Company or the terms and conditions of such employment or the termination
of such employment, whether oral or written, express or implied, that contract
or agreement is hereby terminated and is null and void; provided, however, that
nothing in this Release is intended to release any of the Executive’s vested
retirement benefits or other vested compensation and benefits arising out of
programs in which the Executive participated prior to termination of employment.

The Executive agrees that this Release may be enforced in federal, state or
local court and before any federal, state or local administrative agency or
body.

The Executive represents and warrants that the Company has encouraged and
advised the Executive, prior to signing this Release, to consult with an
attorney of the Executive’s choosing concerning all of the terms of this
Release.

This Release may be revoked by the Executive within seven (7) days after the
date this Release is signed by the Executive, by giving written notice of
revocation to the President / CEO of the Company. This Release shall not become
effective or enforceable until the revocation period has expired, and the
consideration provided in Section 3(a) of the Agreement shall not be made until
after the revocation period has expired with no revocation.

The Executive represents and warrants that the Company has given the Executive a
reasonable period of time, of at least twenty-one (21) days, for the Executive
to consider all the terms of this Release and for the purpose of consulting with
an attorney if the Executive so chooses. If this Release has been executed by
the Executive prior to the end of the twenty-one (21) day period, the Executive
represents that he has freely and willingly elected to do so.

The Executive acknowledges that the Agreement provides him with sums and
benefits to which he is not otherwise entitled as an employee of the Company.

In Witness Whereof, the Executive has signed this Release as of the        day
of        2013.

EXECUTIVE

      

JAMES J. TANOUS

Witnessed:       

3